In an action for specific performance of an option to purchase real property contained in a realty lease agreement, defendant appeals from a judgment of the Supreme Court, Suffolk County (DeLuca, J.), entered January 19,1983, which, inter alia, ordered it to convey title to the plaintiff of the real property referred to in the lease. 11 Judgment affirmed, with costs. K Irrespective of whether the option was timely exercised (cf. Restoration Realty Corp. v Robero, 58 NY2d 1089), defendant’s acceptance of the notice and retention and use of the payments tendered pursuant thereto constituted an acceptance of the offer. Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.